 

--------------------------------------------------------------------------------

Table of Contents
Exhibit 10.6
 
AGREEMENT FOR PURCHASE OF
LEASEHOLD INTERESTS IN MCKENZIE AND WILLIAMS COUNTIES, NORTH DAKOTA




This Agreement for Purchase of Leasehold Interests in McKenzie and Williams
Counties, North Dakota (hereinafter referred to as the “Agreement”) is made and
entered into effective as of the 15th day of December, 2011, (“Effective Date”)
by and between BRIGHAM OIL & GAS, L.P., a Delaware limited liability company,
whose address is 6300 Bridge Point Parkway, Building 2, Suite 500, Austin, Texas
78730 (hereinafter referred to as “Brigham”) and ENERGY ONE LLC , a Wyoming
limited liability company, whose address is 877 N. 8th W., Riverton, Wyoming,
82501 (hereinafter referred to as “Energy One”) (Brigham and Energy One are
sometimes individually referred to herein as a "Party" and collectively referred
to herein as the "Parties").


W I T N E S S E T H:


WHEREAS, pursuant to that certain Drilling Participation Agreement (15 Well
Program), dated August 24, 2009, by and between Brigham and U.S. Energy Corp.,
who assigned to Energy One  (being hereinafter referred to as the “Drilling
Participation Agreement”), Energy One has acquired interests in the oil, gas and
other mineral leases described in Exhibit A hereto (Energy One’s interest in the
oil and gas leases described in Exhibit A being hereinafter referred to as the
“Subject Leasehold”); and


WHEREAS, pursuant to the terms of the Drilling Participation Agreement, the
assignments of interests from Brigham to Energy One and the corresponding joint
operating agreements (“JOA”) the wells described in Exhibit B hereto (the
“Existing Wells”) have been drilled or are in the process of being drilled; and


WHEREAS, Energy One has agreed to assign to Brigham an undivided seventy-five
percent (75%)  interest in the Subject Leasehold, save and except Energy One’s
interest in the Existing Wells,  pursuant to the terms, provisions and
conditions set forth in this Agreement;


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:


ARTICLE I.
ASSIGNMENT


Section 1.1.                      Assignment of Conveyed Interests.  Concurrent
with the execution of this Agreement, Energy One agrees to convey to Brigham an
undivided seventy five percent (75%) interest in the Subject Leasehold, less and
except Energy One’s interest in the Existing Wells as described in Section 1.2
below, (hereinafter referred to as the “Conveyed Interests”) utilizing the form
of assignment attached hereto as Exhibit C (the “Assignment”).  A separate
Assignment shall be executed and delivered for the properties located in each of
McKenzie and Williams Counties, North Dakota.


Section 1.2.                      Reservation of Interest in Existing
Wells.  The Parties recognize and agree that Energy One is reserving all of its
interest in the Existing Wells, being its existing interest in the well bore,
equipment and fixtures of each Existing Well and its right to the production
that is obtained from each such Existing Well (including any re-working or
re-drill) from the Subject Leasehold (being hereinafter referred to as “Energy
One’s Existing Well Interests”).  Energy One’s Existing Well Interests and its
retained twenty-five percent (25%) interest in the Subject Leasehold shall
continue to be subject to the terms and conditions of the Drilling Participation
Agreement, as modified by this Agreement.


ARTICLE II.
CONSIDERATION FOR ASSIGNMENT OF CONVEYED INTERESTS


Section 2.1.                      Consideration for Assignment of Conveyed
Interests.  Immediately upon the execution of this Agreement and Energy One’s
execution and delivery of the Assignment in
 
 
L:\Land_leg\P&S-AGMT\BEXP12-14-11-Final.doc
 
1

--------------------------------------------------------------------------------

 
 
 
 
recordable form, Brigham shall pay Energy One by wire transfer thirteen million
six hundred ninety-five thousand eight hundred dollars ($13,695,800.00) for the
Conveyed Interests.




ARTICLE III.
FUTURE OPERATIONS


Section 3.1.                      Drilling Proposals.  During the calendar years
2012 and 2013 Energy One shall not have the right to propose the drilling,
re-drill, or re-working of any wells located within the lands covered by the
Subject Leasehold or pooled therewith.


Section 3.2.                      Permitting Support.  Energy One shall support
all of Brigham’s permitting and other regulatory requests related to the Subject
Leasehold and agrees to execute any documentation needed by Brigham to support
its permitting and other operations on the lands that are covered by the Subject
Leasehold.


Section 3.3.                      Drilling Commitment.  During each of calendar
year 2012 and 2013 Brigham agrees to commence or cause to be commenced, drilling
operations for at least three wells within pooled units that include Subject
Leasehold.
 
 


ARTICLE IV.
RELEASE OF LIENS


Section 4.1.                      Energy One Release of Lines.  As soon as
possible following the execution of this Agreement, but in any event within
fifteen days of the execution of this Agreement, Energy One shall cause all of
the mortgages and liens burdening the Conveyed Interests to be properly released
of record in the appropriate County records.


Section 4.2.                      Failure to Obtain Release.  Should Energy One
fail to cause all of the liens burdening the Conveyed Interests to be released
within fifteen days of the execution of this Agreement as provided in Section
4.1 above, at Brigham’s election, (a) the consideration paid by Brigham to
Energy One in Accordance with Article II shall be immediately reimbursed to
Brigham by wire transfer to the account designated by Brigham, (b) Brigham will
release the Assignment executed pursuant to Article I hereof and (c) this
Agreement shall be null and void from its inception.




ARTICLE V.
MISCELLANEOUS


Section 5.1.                      Assignments.  Any Party hereto may assign all
or any part of its interest under the terms of this Agreement.  This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and assigns.  The conveyance or assignment instrument
vesting such assignee with all or part of such interests in this Agreement or
the Subject Leasehold shall provide that the assignment or conveyance is made
subject to the terms and conditions contained in this Agreement.


Section 5.2.                      Notices.  All notices and other communications
required or permitted under this Agreement shall be in writing, and unless
otherwise specifically provided, shall be delivered personally, or by mail,
facsimile, email or delivery service, to the addresses set forth opposite the
signatures of the Parties below, and shall be considered delivered upon the date
of receipt.  Each Party may specify its proper address or any other post office
address within the continental limits of the United States by giving notice to
other Parties, in the manner provided in this Section, at least ten (10) days
prior to the effective date of such change of address.  Email communications
shall not be considered sufficient notice under this Agreement.


Section 5.3.                      Merger.  This Agreement supersedes any and all
prior and existing agreements, whether oral or in writing, between the Parties
hereto with respect to the subject matter hereof and contains all of the
covenants and agreements between the Parties with respect to the
 
 
L:\Land_leg\P&S-AGMT\BEXP12-14-11-Final.doc
 
2

--------------------------------------------------------------------------------

 
 
 
subject matter hereof.  However, except as modified by this Agreement, the
Drilling Participation Agreement shall continue in full force and effect in
accordance with its own terms.


Section 5.4.                      Counterparts.  This Agreement may be executed
in multiple counterparts, each of which shall be binding upon the signing Party
or Parties thereto as fully as if all Parties had executed one instrument and
all of such counterparts shall constitute one and the same instrument.  If
counterparts of this Agreement are executed, the signatures of the Parties, as
affixed hereto, may be combined in and treated and given effect for all purposes
as a single instrument.  The Parties agree that each will accept signatures to
this Agreement and the Assignment attached as Exhibit C transmitted by
facsimile, provided that each Party promptly thereafter provides the other with
copies of such documents bearing its original signature.


Section 5.5.                      Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT THAT, TO THE EXTENT
THAT THE LAW OF NORTH DAKOTA, WHERE THE SUBJECT LEASEHOLD IS LOCATED,
NECESSARILY GOVERNS, THE LAW OF NORTH DAKOTA SHALL APPLY.  JURISDICTION AND
VENUE SHALL BE IN THE COUNTY WHERE THE AFFECTED SUBJECT LEASEHOLD IS LOCATED IN
NORTH DAKOTA.


IN WITNESS WHEREOF this Agreement is executed by the Parties on the dates set
forth opposite their respective signatures below but is effective for all
purposes as of the date first set forth above.





       
Address:
 
ENERGY ONE LLC
877 N. 8th W.
     
Riverton, WY  82501
     
Fax:  (307) 857-3050
     
Phone:  (307) 856-9271
     
Email: mark@usnrg.com
             
Dated:  12/14/11
 
By:
/s/  Mark J. Larsen
     
Name Printed: Mark J. Larsen
     
Its:  President
               
Address:
 
BRIGHAM OIL & GAS, L.P.
6300 Bridge Point Pkwy.
   
by Brigham, Inc.
Bldg.2, Suite 500
   
its General Partner
Austin, Texas 78730
     
(512) 427-3300
     
Fax:  (512) 427-3400
     
Email: llangford@bexp3d.com
             
Dated:  12-14-11
 
By:
/s/ A. Lance Langford
     
A. Lance Langford
     
Its: Executive Vice President – Operations

 
 
 
L:\Land_leg\P&S-AGMT\BEXP12-14-11-Final.doc
 
3

--------------------------------------------------------------------------------

 
 
 
The following is a list of exhibits and annexes to the Agreement for Purchase of
Leasehold Interests in McKenzie and Williams Counties, North Dakota that were
omitted from Exhibit10.6 pursuant to the provisions of Item 601(b)(2) of
Regulation S-K.  U.S. Energy Corp. agrees to furnish supplementally a copy of
any omitted exhibit or annex to the Securities and Exchange Commission upon
request.


1.           Exhibit A                      Description of the Subject Leasehold
2.           Exhibit B                      Existing Wells
3.           Exhibit C                      Form of Assignment